DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 5 and addition of claims 9-19 in the reply filed on January 14, 2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 and 9-19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 5 is directed to a method, which is a statutory category of invention. 
Step 2a: 
While claim 5 is directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “risk assessment” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “receiving a request from a client…, perform an assessment of client configuration data to determine a risk level…; identifying transaction class…, performing authentication based on risk level…., transmitting result of authentication.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claim 5 recites: “receiving a request from a client…, perform an assessment of client configuration data to determine a risk level…; identifying transaction class…, performing authentication based on risk level…., transmitting result of authentication.” These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
receiving a request from a client device to perform a particular transaction at a local transaction device; 
performing an assessment of client configuration data to determine a risk level associated with a client device;
identifying a transaction class for the particular transaction based on variables associated with the particular transaction;
performing, at the client device, one or more authentication transactions based on the risk level and the transaction class, the one or more authentication transactions including receiving biometric input from [[the]]a user on the client device to generate an authentication result;
transmitting the authentication result, but not data related to the biometric input, to a remote secure transaction service; and
the remote secure transaction service transmitting a signal to the local transaction device to perform one or more operations if the authentication result is sufficient to complete the transaction.....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “client device”, “remote secure transaction service”, merely uses a computer as a tool to perform the abstract idea. The use of “client device”, “remote secure transaction service”, does no more than generally link the abstract idea to a particular field of use, the use of “client device”, “remote secure transaction service”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “client device”, “remote secure transaction service”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “client device”, “remote secure transaction service”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “risk assessment” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 9-19 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 9-19 merely extend the abstract idea of claim 5 by describing the use of computer device or processor to “receiving a request from a client…, perform an assessment of client configuration data to determine a risk level…; identifying transaction class…, performing authentication based on risk level…., transmitting result of authentication.” …. and only serve to add additional layers of abstraction to the abstract idea of claim 5. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 9-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (hereinafter “White”) U.S. Patent Application Publication No. 2011/0035788 A1 in view of Bhow U.S. Patent Application Publication No. 2014/0090039 A1

As per claim 5, White discloses a method comprising:
receiving a request from a client device to perform a particular transaction at a local transaction device (0004, which discloses that “The method also includes indicating a desire to conduct at least one transaction and inputting information in a workstation.”; 0101, which discloses that “It should be appreciated that transactions 62 are considered to be pending when the user indicates a desire to conduct a transaction 62, but does not biometrically authenticate as required to complete the transaction 62.”); 
performing an assessment of client configuration data to determine a risk level associated with a client device (0005, which discloses extracting a level of risk from the biometric authentication request, determining a biometric authentication data requirement corresponding to the extracted level of risk by comparing the extracted level of risk against policy levels of risk included in an authentication policy….” );
identifying a transaction class for the particular transaction based on variables associated with the particular transaction (0037, which discloses “identify risk factors associated with conducting network-based electronic payment transactions.”);
performing, at the client device, one or more authentication transactions based on the risk level and the transaction class, the one or more authentication transactions including receiving biometric input from a user on the client device to generate an authentication result (0005, which discloses that “determining the biometric authentication data requirement to be the biometric authentication data requirement that corresponds to the policy level of risk that matches the extracted level of risk”);
transmitting the authentication result, but not data related to the biometric input, to a remote secure transaction service; and
the remote secure transaction service transmitting a signal to the local transaction device to perform one or more operations if the authentication result is sufficient to complete the transaction.
What White does not explicitly teach is:
transmitting the authentication result, but not data related to the biometric input, to a remote secure transaction service; and
the remote secure transaction service transmitting a signal to the local transaction device to perform one or more operations if the authentication result is sufficient to complete the transaction.
Bhow discloses the method comprising:
transmitting the authentication result, but not data related to the biometric input, to a remote secure transaction service (0021, which discloses that “In one example, a method for authenticating a user includes receiving a user request to access a secure system, transmitting a biometric user authentication request to a user mobile device, and obtaining a biometric data from the user.  The method further includes authenticating a user identity utilizing the biometric data, and transmitting a response from the mobile device to the secure system indicating the user identity is authenticated.”); and
the remote secure transaction service transmitting a signal to the local transaction device to perform one or more operations if the authentication result is sufficient to complete the transaction (0022, which discloses that “The method further includes responsive to receiving the user authentication confirmation from the user mobile device, transmitting a response to the secure system, the response configured to instruct the secure system to authenticate the user for an action at the secure system.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of White and incorporate a method further comprising: transmitting the authentication result, but not data related to the biometric input, to a remote secure transaction service; and the remote secure transaction service transmitting a signal to the local transaction device to perform one or more operations if the authentication result is sufficient to complete the transaction in view of the teachings of Bhow in order to enhance security of the transaction

As per claim 9, White further discloses the method further comprising:
establishing a local communication channel between the client device and the local transaction device (see fig. 1; 0052); and
utilizing the local communication channel for one of the one or more authentication transactions (see fig. 1; 0052).

As per claim 10, White further discloses the method wherein the local communication channel comprises a near field communication (NFC) channel, a Bluetooth communication channel, a Wifi communication channel, or any combination thereof (0052).

As per claim 11, White further discloses the method wherein the client device receives first authentication data from the remote secure transaction service and passes the authentication data to the local transaction device over the local communication channel (0047).

As per claim 12, White further discloses the method wherein the first authentication data comprises a code transmitted to the local transaction device over the local communication channel (0045).

As per claim 13, White failed to explicitly disclose the method wherein the local transaction device comprises a automatic teller machine (ATM) and wherein the one or more operations includes dispensing a user-specified amount of cash.
Bhow discloses the method wherein the local transaction device comprises a automatic teller machine (ATM) and wherein the one or more operations includes dispensing a user-specified amount of cash (0005)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of White and incorporate a method wherein the local transaction device comprises a automatic teller machine (ATM) and wherein the one or more operations includes dispensing a user-specified amount of cash in view of the teachings of Bhow in order to enhance security of the transaction

As per claim 14, White further discloses the method wherein the biometric data comprises fingerprint data, facial image data, voice data, or any combination thereof (0084).

As per claim 15, White further discloses the method, further comprises determining an assurance level that the user of the client device is a legitimate user for the transaction, the assurance level is determined based, at least in part, on one or more explicit user authentication operations in which the biometric input provided by the user is compared against biometric reference data at the client device (0083; 0090; 0096).

As per claim 16, White further discloses the method wherein the assurance level is determined based, at least in part, on results of one or more non-intrusive authentication techniques in which the user is not required to enter biometric or other user data (0096).

As per claim 17, White further discloses the method wherein the one or more non-intrusive authentication techniques include determining a period of time since a last explicit user authentication (0113).

As per claim 18, White further discloses the method wherein the one or more non-intrusive authentication techniques include collecting and analyzing sensor data from one or more sensors on the client device (0043; 0084 fingerprint sensor data).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (hereinafter “White”) U.S. Patent Application Publication No. 2011/0035788 A1 in view of Bhow U.S. Patent Application Publication No. 2014/0090039 A1 as applied to claim 18 above, and further in view of Mardikar U.S. patent Application Publication No. 2009/0307139 A1

As per claim 19, white and Bhow failed to explicitly teach the method wherein at least one of the sensors comprises a location sensor indicating a current location of the client device.
Mardikar discloses the method wherein at least one of the sensors comprises a location sensor indicating a current location of the client device (0047).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of White and incorporate a method wherein at least one of the sensors comprises a location sensor indicating a current location of the client device in view of the teachings of Mardikar in order to enhance security of the transaction

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 16, 2021